 Case 1:20-cv-00105-IMK Document 6 Filed 06/17/20 Page 1 of 5 PageID #: 60



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

MICHAEL L. SMALLWOOD

          Petitioner,

v.                                           CIVIL ACTION NO. 1:20CV105
                                                   (Judge Keeley)

JUDGE PATRICK N. WILSON,
Circuit Court Judge
Of Marion County,

          Respondent.

                   MEMORANDUM OPINION AND ORDER
              DISMISSING COMPLAINT WITHOUT PREJUDICE
    [DKT. NO. 4] AND DENYING AS MOOT THE PETITION FOR WRIT OF
MANDAMUS AND MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NOS. 1, 5]

     This case arises from a property dispute in the Circuit Court

of Marion County, West Virginia (Dkt. No. 1 at 7). The pro se

plaintiff, Michael L. Smallwood (“Smallwood”), filed a petition for

writ of mandamus on May 28, 2020, and a complaint and motion to

proceed in forma pauperis on June 9, 2020 (Dkt. Nos. 1, 4, 5).

Because this Court does not have jurisdiction to review the state

court decision, the Court DISMISSES WITHOUT PREJUDICE Smallwood’s

complaint for lack of jurisdiction (Dkt. No. 4) and DENIES AS MOOT

his petition for writ of mandamus and motion to proceed in forma

pauperis (Dkt. Nos. 1, 5).

                           I. APPLICABLE LAW

     It is axiomatic that federal courts are courts of limited

jurisdiction,    possessing     “only    that    power    authorized     by

Constitution and statute.” Kokkonen v. Gaurdian Life Ins. Co. of
 Case 1:20-cv-00105-IMK Document 6 Filed 06/17/20 Page 2 of 5 PageID #: 61



SMALLWOOD V. WILSON                                                1:20CV105

                   MEMORANDUM OPINION AND ORDER
              DISMISSING COMPLAINT WITHOUT PREJUDICE
    [DKT. NO. 4] AND DENYING AS MOOT THE PETITION FOR WRIT OF
MANDAMUS AND MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NOS. 1, 5]
Am., 511 U.S. 375, 377 (1994) (citations omitted). Generally,

subject-matter jurisdiction in federal courts must be based on

diversity jurisdiction or federal-question jurisdiction. 28 U.S.C.

§§ 1331, 1332. Diversity jurisdiction has two requirements: (1)

there must be complete diversity of citizenship; and (2) the amount

in controversy must exceed $75,000.00. 28 U.S.C. § 1332. Federal-

question jurisdiction, by contrast, requires only that the action

“aris[e] under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. It has long been held that “a federal

question must appear on the face of [the] plaintiff’s well-pleaded

complaint.” Sharp v. AT & T Commc’ns, 660 F. Supp. 650, 650 (N.D.

W. Va. 1987).

     But   “Congress   has   vested     federal    review   of   state   court

decisions exclusively in the Supreme Court.” Natusch v. Nibert, No.

1:16CV81, 2017 WL 1155375, at *4 (N.D. W. Va. Mar. 28, 2017)

(citing 28 U.S.C. § 1257(a)). “District courts, as courts of

original jurisdiction, may not sit in direct review of state

courts.” Id. (citing Davani v. Va. Dep't of Trans., 434 F.3d 712,

717 (4th Cir. 2006)). “[T]he Rooker-Feldman doctrine bars ‘cases

brought by state-court losers complaining of injuries caused by

state-court     judgments    rendered     before     the    district     court

                                      2
    Case 1:20-cv-00105-IMK Document 6 Filed 06/17/20 Page 3 of 5 PageID #: 62



SMALLWOOD V. WILSON                                                    1:20CV105

                   MEMORANDUM OPINION AND ORDER
              DISMISSING COMPLAINT WITHOUT PREJUDICE
    [DKT. NO. 4] AND DENYING AS MOOT THE PETITION FOR WRIT OF
MANDAMUS AND MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NOS. 1, 5]
proceedings     commenced    and   inviting    district       court   review   and

rejection of those judgments.’”1 Id. (quoting Exxon Mobile Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). “If the

plaintiff ‘is challenging the state-court decision,’ the doctrine

bars federal suit ‘even if the state-court loser did not argue to

the state court the basis of recovery that he asserts in the

federal district court.’” Id. (quoting Davani, 434 F.3d at 719).

       “Importantly, ‘the Rooker–Feldman doctrine precludes not only

review of adjudications of the state's highest court, but also the

decisions      of   its   lower    courts.’”    Brown     &    Root,    Inc.    v.

Breckenridge, 211 F.3d 194, 199 (4th Cir. 2000) (citation omitted).

“[T]he doctrine reinforces the important principle that review of

state court decisions must be made to the state appellate courts,

and eventually to the Supreme Court, not by federal district courts

or courts of appeal.” Jordahl v. Democratic Party of Va., 122 F.3d

192, 202 (4th Cir. 1997).

       The authority of federal courts to issue writs exists “solely

for the purpose of protecting the respective jurisdictions of


1

 “The Rooker–Feldman doctrine is the namesake of Rooker v. Fidelity
Trust Co., 263 U.S. 413, 44 S. Ct. 149, 68 L.Ed. 362 (1923) and
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103
S. Ct. 1303, 75 L.Ed.2d 206 (1983).” Davani, 434 F.3d at 716.
                                 3
    Case 1:20-cv-00105-IMK Document 6 Filed 06/17/20 Page 4 of 5 PageID #: 63



SMALLWOOD V. WILSON                                                 1:20CV105

                   MEMORANDUM OPINION AND ORDER
              DISMISSING COMPLAINT WITHOUT PREJUDICE
    [DKT. NO. 4] AND DENYING AS MOOT THE PETITION FOR WRIT OF
MANDAMUS AND MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NOS. 1, 5]
[federal] courts.” Gurley v. Superior Court of Mecklenburg Cty.,

411 F.2d 586, 587 (4th Cir. 1969). Federal courts “have no power to

acquire jurisdiction of a case or question by issuing a writ of

mandamus.” Id. (finding that because the federal court lacked

appellate jurisdiction over the state court, the federal court also

lacked jurisdiction to issue the requested writ of mandamus).

                                II. DISCUSSION

       Smallwood asks this Court to overturn the Circuit Court of

Marion County’s dismissal of his petition for “ascertainment and

designation of boundary line or lines of real estate” (Dkt. No. 1

at 5). He alleges that the state court caused him “irreparable

harm” and “err[ed] by not protecting [his] rights” under state and

federal law. Id. at 5-7. Therefore, he requests “temporary relief”

from the dismissal order with prejudice pursuant to West Virginia

Rules of Civil Procedure Rule 65(a)(1)(2). Id. at 7. Smallwood does

not    offer    any   arguments    to   establish    why   this    Court   has

jurisdiction (Dkt. Nos. 1, 4).2

       Because Smallwood asks this Court to review and ultimately


2
  Smallwood does not allege any amount in controversy, does not
address diversity of parties, and no federal question arises from
the “face of . . . [his] complaint.” See Sharp, 660 F. Supp. at
650; Dkt. Nos. 1, 4.
                                 4
 Case 1:20-cv-00105-IMK Document 6 Filed 06/17/20 Page 5 of 5 PageID #: 64



SMALLWOOD V. WILSON                                               1:20CV105

                   MEMORANDUM OPINION AND ORDER
              DISMISSING COMPLAINT WITHOUT PREJUDICE
    [DKT. NO. 4] AND DENYING AS MOOT THE PETITION FOR WRIT OF
MANDAMUS AND MOTION TO PROCEED IN FORMA PAUPERIS [DKT. NOS. 1, 5]
overturn   a   state-court    decision,    the   Rooker-Feldman      doctrine

plainly applies, and this Court therefore lacks subject-matter

jurisdiction. See Evans v. Cordray, 424 Fed. App’x 537, 538 (6th

Cir. 2011) (“If the source of the plaintiff's injury is the

state-court judgment itself, then the Rooker–Feldman doctrine bars

the federal claim.” (citation omitted)). And because this Court

lacks jurisdiction, it has no authority to issue a writ of mandamus

to the Circuit Court of Marion County.

                              III. CONCLUSION

     For   all   of   these   reasons,    the    Court   DISMISSES    WITHOUT

PREJUDICE Smallwood’s complaint (Dkt. No. 4) and DENIES AS MOOT

Smallwood’s petition for writ of mandamus and motion for leave to

proceed in forma pauperis (Dkt. Nos. 1, 5).

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to Smallwood by certified mail, return receipt requested.

DATED: June 17, 2020.

                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                     5
